United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2258
                                   ___________

Rudy Stanko,                          *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Ricardo Rios, Local Director/Warden; *
Harley Lappin, Director; Michael      *      [UNPUBLISHED]
Nalley, Regional Director,            *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: February 12, 2010
                                Filed: February 23, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Rudy Stanko appeals the district court’s1 denial of his petition
for a writ of habeas corpus, filed under 28 U.S.C. § 2241. Upon de novo review, see
Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per curiam), we




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.
conclude habeas relief was properly denied. We affirm the judgment. See 8th Cir. R.
47B.
                       ______________________________




                                        -2-